Case 19-40231-JMM       Doc 24    Filed 05/21/19 Entered 05/21/19 15:13:09   Desc Main
                                  Document     Page 1 of 3


David W. Newman, ISBN 8251
Assistant United States Trustee
Brett R. Cahoon, ISBN 8607
United States Department of Justice
Office of the United States Trustee
720 Park Blvd, Ste. 220
Boise, Idaho 83712
(208) 334-1300
(208) 334-9756 [Facsimile]
ustp.region18.bs.ecf@usdoj.gov

Attorneys for the Acting United States Trustee

                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF IDAHO

In re:                                             Case No. 19-40231-JMM
                                                   Chapter 11
TWO BROTHERS CONSTRUCTION &
RENOVATION,

                              Debtor.



         NOTICE OF APPOINTMENT OF AN ADDITIONAL MEMBER OF THE
              OFFICIAL COMMITTEE OF UNSECURED CREDITORS




                                                 -1-
Case 19-40231-JMM       Doc 24    Filed 05/21/19 Entered 05/21/19 15:13:09           Desc Main
                                  Document     Page 2 of 3


       The Acting United States Trustee hereby appoints J. Carlo Cannell as an additional

member of the Official Committee of Unsecured Creditors in this case pursuant to 11 U.S.C. §

1102(a). The following are now the members of the committee.

J. Carlo Cannell
235 Meriwether Circle
Alta, WY 83414
jcc@cannellcap.com

April Celeste Nashagh
2223 W. 17th Street
Idaho Falls, ID 83402
cnashagh@yahoo.com

Tracy Larsen
368 Melrose Dr.
Idaho Falls, ID 83401
tracyl@cableone.net

Date: May 21, 2019                         Gregory M. Garvin
                                           Acting United States Trustee, Region 18


                                           /s/ David W. Newman
                                           DAVID W. NEWMAN
                                           Assistant United States Trustee




                                              -2-
Case 19-40231-JMM       Doc 24   Filed 05/21/19 Entered 05/21/19 15:13:09          Desc Main
                                 Document     Page 3 of 3


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 21, 2019, I caused to be filed a copy of the foregoing
electronically through the CM/ECF system, which causes the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

(Debtor’s counsel)
Aaron J. Tolson

       AND I FURTHER CERTIFY that on such date I caused to be served the foregoing on the
following non-CM/ECF Registered Participants via first class mail.

Two Brothers Construction & Renovation
3788 N. 5th East Bld. C
Idaho Falls, ID 83401

J. Carlo Cannell
235 Meriwether Circle
Alta, WY 83414

April Celeste Nashagh
2223 W. 17th Street
Idaho Falls, ID 83402

Tracy Larsen
368 Melrose Dr.
Idaho Falls, ID 83401

Date: May 21, 2019
                                           /s/ David W. Newman
                                           DAVID W. NEWMAN




                                             -3-
